Citation Nr: 1506375	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease.
 
2.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the second, third, and fourth metatarsals of the right foot, status post open reduction internal fixation (ORIF) of the third and fourth metatarsals, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1953 to May 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence in October 2014.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

In a November 2010 decision, the Board granted entitlement to 30 percent ratings for both the Veteran's right and left foot disabilities, but denied entitlement to ratings greater than 30 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the portion of the Board's decision denying entitlement to ratings in excess of 30 percent, and remanded the case back to the Board for compliance with the JMR.

The Board remanded the matter in October 2011 for further development consistent with the JMR.  In April 2013, after the requested development was completed, the Board again denied entitlement to ratings in excess of 30 percent for the Veteran's bilateral foot disabilities.  The Veteran again appealed to the Court.  In December 2013, the Court vacated the portion of the Board's decision denying entitlement to ratings in excess of 30 percent for the Veteran's bilateral foot disabilities and remanded the case back to the Board for compliance with the December 2013 JMR.

In order to comply with the JMR, the Board remanded this matter for further development in April 2014.  There has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In any event, as discussed below in the "Duties to Notify and Assist" section, the Veteran has explicitly waived his right to any additional assistance from VA, such as a remand for a new examination or an updated opinion.  See October 2014 Correspondence from Veteran's Legal Counsel.  The Board will accept and respect the waiver.  Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001).  In compliance with the Veteran's expressed preference, the Board will consider the merits of the Veteran's claims in light of the evidence of record.

In April 2013, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right foot disabilities.  After further development, the RO granted that claim in a July 2014 Decision Review Officer Decision effective the date of the claim (February 2008), so entitlement to TDIU is no longer at issue.

The issues of entitlement to specially adapted housing and entitlement to automobile and adaptive equipment or adaptive equipment only have been raised by the record in June 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease (DJD) has not resulted in loss of use of the foot.
 
2.  The Veteran's service-connected fracture residuals of the second, third, and fourth metatarsals of the right foot, status post ORIF of the third and fourth metatarsals, with DJD has not resulted in loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2014).
 
2. The criteria for a disability rating in excess of 30 percent for fracture residuals of the second, third, and fourth metatarsals of the right foot, status post ORIF of the third and fourth metatarsals, with degenerative joint disease, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  This includes providing a medical examination that is adequate where certain criteria are met.  See McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); 38 U.S.C. § 5103A(d)(2).

In its April 2013 decision, the Board discussed VA's efforts to fulfill its duties to notify and assist.  Though the Board finds that VA's notice and assistance to the Veteran, including subsequent to April 2013, satisfies the relevant legal requirements, further discussion of that notice and assistance is unnecessary because the Veteran has waived his right to any additional notice or assistance.

Specifically, the Veteran, through competent counsel, expressly waived any error in notice.  October 2014 Correspondence from Veteran's Legal Counsel.  In addition, the Veteran "also waive[d] any further development or errors therefrom under 38 U.S.C. § 5103A."  Id. (citing Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001) with respect to waiver of further development of the record).  The Court has instructed that such waivers are permitted where, as here, the Veteran has clearly and unequivocally, on the advice of competent counsel, expressed an intention to waive the right to further development.  Janssen, 15 Vet.App. at 374-76 (holding that a veteran may waive his right to further assistance in the development of the record:  "a claimant may reach an informed conclusion, from the unique position he or she occupies, that further development of the claim may not only be unhelpful, but that it may be harmful to that claim.  The same may be true as to a physical examination or medical opinion provided by VA.").  The Veteran has expressed a desire for a decision on the merits on the current record.  See October 2014 Correspondence from Veteran's Legal Counsel.

The Board notes that VA has "an affirmative duty to gather the evidence necessary to render an informed decision on the claim."  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009); see also Austin v. Brown, 6 Vet. App. 547, 553 (1994) (recognizing discretion of VA to develop the record).  VA may exercise this duty "even if that means gathering and developing negative evidence."  Douglas v. Shinseki, 23 Vet. App. 19, 26.  Therefore, the Board finds that it could order additional development of the record despite the Veteran's informed and clearly expressed preference for a decision on the current record.

The Board also recognizes its responsibility to comply with the terms of a remand from the Court and, in addition, to obtain compliance with its own remand, such as its April 2014 remand in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (the Board must enforce a joint motion for remand where the joint motion "enumerated clear and specific instructions to the Board"); see also Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (discussing the "law of the case" doctrine and holding Board may not take action contrary to a prior Court decision in the same case).  Here, the JMR stated that remand was necessary "for VA to fulfill its duty to assist [the Veteran] and provide him with an opinion that adequately explains the examiner's response to the relevant question."  December 2013 JMR.  In an effort to comply with that directive, the Board remanded the matter in April 2014 for further development and obtained updated opinions to address the question asked.  The Veteran has questioned whether the opinions obtained are adequate.  The Board disagrees.  

In any case, resolution of the adequacy of the opinion is not necessary, because the Board finds the interests of VA and the Veteran are best served by a decision on the merits at this time without further clarification of the examiner's opinions.  While further development of the record may provide more definitive answers to the determinative medical questions, the Board is satisfied that the record is sufficiently developed to make an informed decision.  

Moreover, the Veteran has expressed a preference for a decision on the record as it stands.  The Court has rejected claims that a veteran's failure to appear for a scheduled examination in an effort to avoid further development constitutes impermissible "manipulation" of the record.  Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).  Rather, veterans may choose to forgo additional development requested by the VA.  Turk, 21 Vet. App. at 570-71 ("if [a veteran] fail[s] to appear at [a] scheduled examination based on advice or information provided by his counsel, [the veteran has] made an informed evidentiary choice, the possibility of which is assumed by the text of the regulation itself.  Counsel and the client assume the risk of such a choice.").  Nothing in the applicable case law indicates that a veteran's right to waive further assistance prior to a Court decision disappears after remand from the Court.  This is not, after all, a situation where VA is attempting to force the Veteran's compliance with mutually binding terms of a JMR.  Instead, this is a situation where the Board has concluded that the evidence is sufficient to make a decision on the merits, the Veteran has knowingly waived his right to further assistance, the Veteran has waived any error in already accomplished development, and the Veteran has requested a decision on the merits based on the current record.  In light of these facts and legal principles, the Board will respect the Veteran's evidentiary choice.  See Janssen, 15 Vet.App. at 374-76.

As the Veteran has expressly waived any errors in notice, any errors in the assistance already provided, and the right to any further assistance in developing the record, the Board will proceed to a consideration of the merits of the Veteran's claims in light of the evidence currently of record.

II. Legal Criteria and Diagnostic Codes

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Disabilities of the foot are rated under the "Schedule of Rating - musculoskeletal system."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2014).  Each of the Veteran's feet have been assigned a 30 percent rating under Diagnostic Code (DC) 5284, pertaining to "other" foot injuries.  There are additional diagnostic codes for the evaluation of foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5283.  However, the medical evidence does not indicate the Veteran's service-connected disabilities include any of the foot disorders described under Diagnostic Codes 5276 - 5283.  See, e.g., May 2014 VA Examination (specifically indicating "no" for each condition).  In his appeal of the April 2013 Board decision making the same finding, the Veteran did not dispute that determination and the December 2013 JMR, which was adopted by the Court in its December 2013 order, did not indicate any deficiency in that finding.

Moreover, the Veteran's current 30 percent ratings for each foot equals or exceeds the maximum rating under any of these alternative diagnostic codes.  The highest rating under any of these alternative diagnostic codes is a 30 percent rating for a single foot and 50 percent for bilateral involvement.  See, e.g., 38 C.F.R. § 4.71a, DC 5276 (setting a high rating of 30 percent for unilateral pes planus and 50 percent for bilateral pes planus).  The Veteran's 30 percent ratings equal the highest available rating for unilateral involvement under any alternative diagnostic code.  In addition, the current 30 percent ratings combine to a 51 percent rating, not counting the bilateral factor, under the combined ratings table.  See 38 C.F.R. § 4.25.  Consequently, the combined rating under DC 5284 exceeds any bilateral rating (or combined rating) available under any of these alternative diagnostic codes.

For these reasons, the Board finds that DC 5284 is the most appropriate, and most favorable to the Veteran, diagnostic code for rating the Veteran's left and right foot disabilities.  The Board will proceed accordingly.

The Board also notes that the Veteran, through his representatives, submitted a copy of the report on the May 2014 VA examination with highlighting around (1) medical history indicating touch/pain sensation absent in both feet, (2) the Veteran's own report of lack of "protective sensation to avoid, cuts, butns [sic], bruising or laceration due to absent touch/pain sensation", and (3) the examiner's notation of "Dyrtrophic [sic] toenail bilateral all toes."  

To the extent the Veteran means by this highlighting to indicate that the Board should assign a separate or additional rating for lack of sensation (e.g. neuropathy), the Board finds that a separate rating is not warranted as those symptoms and their associated functional impacts are considered below in assigning a "severe" rating for the Veteran's bilateral foot disabilities.  

In making this determination, the Board recognizes that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  With respect to the sensory losses in the feet, there is conflicting evidence regarding the cause that, giving the Veteran the benefit of the doubt, is resolved in his favor.  With respect to other aspects of his condition, as will be discussed in greater detail below, several VA examiners have differentiated other aspects of the over-lapping symptomatology and functional impacts caused by the Veteran's non-service-connected disabilities of his lower extremities from the symptomatology and functional impacts caused by his service-connected bilateral foot disabilities.  Where differentiation of symptomatology is not possible to the requisite degree of certainty, the Board will consider the symptoms in rating the bilateral foot disabilities.

To the extent attributable to service-connected conditions, the remaining symptomatology of the bilateral lower extremities, including pain, decreased sensation, weakened movement, excess fatigability, incoordination, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and related functional impacts, have all been considered in rating the underlying, service-connected bilateral foot disabilities under DC 5284, so the Board will not assign a higher rating under the diagnostic codes relating to peripheral nerves based on those symptoms.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

Although the May 2014 VA examination indicates that dystrophic toenails are related to the Veteran's service-connected bilateral foot disability, a separate rating for that condition is not warranted.  To the extent the record indicates that the dystrophic toenails contribute to functional loss, the Board will consider functional loss in assigning an appropriate rating for the bilateral foot disabilities.  See, e.g., 38 C.F.R. §§ 4.40 and 4.45; see also 38 C.F.R. § 4.14 (forbidding pyramiding).  To the extent the condition is alleged to be otherwise disabling, the record contains insufficient evidence to warrant assignment of a separate rating for the condition.  See, e.g., May 2014 VA Examination (indicating the condition has not caused scarring and otherwise failing to indicate disfigurement or other, non-functional disability due to the dystrophic toenails).

However, the Board will consider, as it must, pain and weakness attributable to the Veteran's service-connected bilateral foot disabilities in rating those conditions.  See, e.g., 38 C.F.R. §§ 4.40 and 4.45.  The Veteran should understand that these symptoms do not warrant assignment of a rating under a separate diagnostic code, but are properly considered in assigning a rating under the most appropriate diagnostic code for rating the service-connected disabilities of the feet.  38 C.F.R. § 4.14.

As discussed above, the Board finds DC 5284 the most appropriate diagnostic code for rating the Veteran's service-connected bilateral foot disabilities.  DC 5284 provides for the following ratings:

A 10 percent evaluation is assigned for "moderate" foot injuries.  A 20 percent evaluation is assigned for "moderately severe" foot injuries.  A 30 percent evaluation is assigned for "severe" foot injuries.  A note provides:  "With actual loss of use of the foot, rate 40 percent."  Id.

The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As already noted, each of the Veteran's feet is rated as 30 percent disabling under DC 5284.  Therefore, the Veteran currently has the highest rating permitted under DC 5284, for each of his feet, unless there is "actual loss of use of the foot", in which case a 40 percent rating is warranted for loss of use of one foot (DCs 5284 and 5167) or a 100 percent rating is warranted for loss of use of both feet (DC 5110).  Importantly, entitlement to a 40 percent rating under DCs 5167 or a 100 percent rating under DC 5110 would entitle the Veteran to special monthly compensation (SMC) pursuant to 38 C.F.R. §§ 3.350(a) (loss of use of one foot), 3.350(b) (loss of use of both feet), and 4.71a, DCs 5167 and 5110.

The regulations contain specific criteria for determining whether a foot disability is equivalent to loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance propulsion, etc." could be accomplished equally well be an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.

III. Analysis

The Veteran argues that his left and right foot disabilities are sufficiently severe to constitute "loss of use of a foot" under applicable regulations.  See October 2014 Correspondence from Veteran's Legal Counsel; see also March 2014 Correspondence from Veteran's Legal Counsel (identifying the key issue as "loss of use"); December 2013 JMR (discussing criteria for determining whether there is "loss of uses of a foot").  The Court's remand, incorporating the JMR, specifically directed further development of what it deemed "the relevant question" which it characterized as:  "whether [the Veteran's] balance, propulsion, etc. is currently the same, better, or worse, than it would be if his foot were amputated and he were fitted with a prosthesis."  December 2013 JMR.  The focus, therefore, of the Board's discussion will be on the evidence and law relating to resolution of whether the Veteran's service-connected left and/or right foot disabilities are sufficiently severe to constitute "loss of use of a foot."

The Board acknowledges that the Veteran contends that his service-connected left and right foot disabilities are so severe that he cannot walk, so he has effectively lost the use of his feet.  See October 2014 Correspondence from Veteran's Legal Counsel; March 2014 Correspondence from Veteran's Legal Counsel ("The Veteran cannot walk - period.  His inability to walk is due to his service-connected bilateral foot disability.  This is a compelling case for loss of use."); August 2008 Notice of Disagreement (describing foot pain and functional impacts).  However, in determining the actual degree of disability, review of contemporaneous medical records and objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his own (or his counsel's) lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, where it is important to determine the cause of particular symptoms, even if the symptoms are observable by a layman, and where it must be determined whether his current level of functioning is "the same, better or worse" than it would be with amputation and a prosthesis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); December 2013 JMR (identifying the crucial medical question).  The Board finds that the medical opinions of this Veteran and his counsel are not competent evidence of the clinical significance of his symptoms or whether particular symptoms are caused by his service-connected condition rather than to another, unrelated medical issue.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Before discussing the medical evidence in detail, the Board notes that this matter has been appealed to the Court twice and, both times, the Court found the medical evidence inadequate to address the determinative medical question:  "whether [the Veteran's] balance, propulsion, etc. is currently the same, better, or worse, than it would be if his foot were amputated and he were fitted with a prosthesis."  December 2013 JMR; see also June 2011 Court Order and JMR.  As a result, the Court ordered further development of the record.  December 2013 Court Order and JMR.  

Despite this directive from the Court, including the implicit conclusion that it would be possible to obtain an adequate opinion and that the medical evidence already of record did not establish entitlement to the benefit sought as a matter of law, the Veteran has contended that any further examination to resolve the crucial medical question as identified in the JMR would be "futile".  See March 2014 Correspondence from Veteran's Legal Counsel.  The Board has already noted that the Veteran's medical opinions are not competent evidence.  Additionally, the Board rejects the legal argument that the evidence permits only one outcome.  Id. (arguing that his alleged "inability to walk due to his service-connected bilateral foot disability" presents "a compelling case for loss of use."); see also October 2014 Correspondence from Veteran's Legal Counsel (arguing that the Veteran's inability to stand for more than a few minutes indicates he would be "far better served" by amputation with prosthesis).  The Board finds it necessary to evaluate and weigh the competent evidence of record to resolve the key factual questions prior to resolving relevant legal issues.

The Board will first review the most recent medical evidence as the VA examinations and opinions obtained prior to December 2013 were found by the Court to be inadequate.

Subsequent to the most recent remand from the Court, VA obtained the results of another examination in an attempt to obtain an adequate opinion.  See May 2014 VA Examination; June 2014 VA Examiner's Addendum Opinion.  The Veteran has questioned the adequacy of the opinions provided by the VA examiner in her May 2014 report and June 2014 addendum.  See October 2014 Correspondence from Veteran's Legal Counsel.  However, as noted in the Duties to Notify and Assist section above, the Veteran has also waived any further assistance in obtaining an adequate opinion.  Therefore, the Board will decide the merits of the case on the evidence of record, even if, as the Veteran contends, the record fails to contain an opinion with an adequate rationale.  See Janssen, 15 Vet.App. at 374-76 (a veteran may waive further assistance in developing the record, including further medical examinations); accord Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) ("Any advice given by counsel [on whether to permit further development of the record] must be presumed to be given with a knowledge of the state of the record and of the legal consequences and practical realities that might flow from the advice given.").

The May 2014 VA examiner determined that the Veteran had bilateral foot disabilities consisting of residuals from prior metatarsal fractures, degenerative arthritis, "marked atrophy [of the] calf muscles and bilateral foot drop."  She documented the Veteran's report of mild tenderness of the left long toe due to pin placement in the left foot.  She indicated the Veteran did not have flare-ups.  The Veteran reported that he was able to stand only for short periods to transfer from his wheelchair to the bed/shower or another chair, that he was non-ambulatory, and that he had no protective sensations.  The examiner noted prior surgical procedures on both feet and noted residuals of that surgery consisting of pins that remained in place, limitation of the ability to stand on bilateral feet to short periods of time, and decreased touch/pain sensation in both feet.  She noted pain in the left foot, but not the right foot.  With respect to functional loss, there was weakened movement, excess fatigability, incoordination, disturbance of locomotion, interference with standing, and lack of endurance, all bilaterally.  She opined that these contributing factors resulted in functional impairments that rendered the Veteran "unable to stand for any period more than a few minutes to transfer."  The Veteran used a wheelchair and his use was noted as constant.  She also reviewed the results of May 2014 imaging studies, noting abnormalities but no changes since prior study.

The VA examiner opined that the Veteran would not be equally served with amputation of either of his feet, stating:

No, Veteran would be unable to transfer from wheelchair to bed/commode, shower chair or any other conveyance without full body lift or mechanical lift.  Veteran is currently able to stand for short period to assist with transfers.

See May 2014 VA Examination.  

In June 2014, the VA examiner provided an addendum to her report containing the requested medical opinion regarding whether the Veteran's inability to walk was due solely to his service-connected foot disabilities.  The VA examiner opined, in full:  

It is less likely as not (less than 50/50%) that this Veteran's inability to walk is due solely to his SC foot disabilities with 5-14-14 foot films with increased bony demineralization and No [sic] acute osseous abnormality except Plantar spurring.  The Veteran['s] DM II was poorly controlled according to his PC MD notes of 2000-2001 with a DX: of Diabetic Neuropathy listed and a Neurology consult for NCS/EMG ordered 8-2001.  His current DM II is uncontrolled as evidenced by HgA1-C=9.4 and his Kidney Disease/Renal Insufficiency with GFR=53 10-24-13 would contribute to decreased BLE sensation and weakness.

See June 2014 Addendum to Opinion.

As already noted, the Veteran has contested the adequacy of the VA examiner's May 2014 and June 2014 opinions, but has also expressly waived any right to further assistance in the form of further development of the record and waived any errors resulting from inadequate development.  See October 2014 Correspondence from Veteran's Legal Counsel.  The inadequacies stem, according to the Veteran, from (a) a failure to "understand the abstract behind the question" regarding amputation and (b) a failure to "make a finding based on the Veteran's service connected disability, without regard to his non-service connected condition."  Id.

The Board finds that neither criticism is well-founded.

With respect to the inadequacies in the May 2014 opinion regarding functional loss equivalent to amputation with a prosthesis, the Board does not agree that the examiner failed to "understand the abstract behind the question."  While the RO did seek additional clarification, the Board interprets the examiner's rationale as clearly differentiating the functional abilities the Veteran currently has despite his bilateral foot disabilities, i.e. an ability to stand for short periods of time and assist with transfers, from the functional abilities that would remain after amputation and fitting with a prosthesis, specifically, an inability "to transfer from wheelchair bed/commode, shower chair or any other conveyance without full body lift or mechanical lift."  While this rationale does not explicitly mention balance and propulsion, the Board finds that, read in the context of the entire record, it does indicate with sufficient clarity that the Veteran has better balance, propulsion, and strength in the lower extremities with his current bilateral foot disabilities than he would have with amputation and prosthesis.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").

Moreover, the June 2014 addendum opinion further explains that, although the Veteran is currently unable to walk, his inability to walk is not due solely to his service-connected foot disabilities, but is instead due in significant part to non-service-connected conditions.  The Veteran alleges the opinion impermissibly considers non-service-connected disabilities.  The Board finds, however, that the examiner properly concluded that she could only answer the question posed regarding ability to ambulate by determining the symptoms and functional impacts of his service-connected disabilities and his non-service-connected disabilities.  She opined that the bilateral foot disabilities alone would not prevent ambulation which answered the question asked.  She then explained the fact that he could not actually ambulate by describing the non-service-connected disabilities and their functional impact.  The Board finds that the VA examiner appropriately identified and excluded the functional limitations due to non-service-connected conditions in explaining the limitations due solely to the service-connected bilateral foot disabilities.  Such analysis is necessary for the Board to be able to properly evaluate the service-connected bilateral foot disabilities.   See 38 C.F.R. § 4.14 ("the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...[is] to be avoided.").

The May 2014 VA examiner conducted a thorough examination, reviewed the Veteran's entire medical history, and explained the reasoning behind her conclusions.  The Board finds the examiner's opinions, including both the May 2014 and June 2014 opinions, are based on accurate facts and sound medical principles.  They are also consistent with the other medical evidence of record, which evidence is summarized and discussed below.  The May 2014 and June 2014 opinions, particularly in combination, have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the explanation is inadequate for purposes of the duty to assist, as the Veteran alleges, the Veteran pointedly chose via his waiver to decline any further clarification of the examiner's opinion.  See October 2014 Correspondence from Veteran's Legal Counsel; Janssen, 15 Vet.App. at 374-76; accord Turk, 21 Vet. App. at 570-71.  The Board must decide the case on the opinions available, not on the opinions that might be available had the Veteran elected to pursue further development.  In any event, the Board finds the opinions sufficiently explained to permit the Board to make an informed decision, particularly when they are read in light of the entire record.  38 C.F.R. § 4.2.

The following summary of the medical evidence prior to April 2013 is in chronological order from oldest to most recent.

The Veteran was afforded a VA examination in June 2008.  At that time he reported pain, stiffness, fatigability, and lack of endurance bilaterally in his feet and legs that occurred while standing and walking.  He also reported pain bilaterally while at rest.  He endorsed flare-ups that occurred at least weekly, and lasted for less than one day.  He reported that walking precipitated the flare-ups and that rest and pain medication relieved the flare-ups.  He reported that the flare-ups caused his ambulation to be limited.  The Veteran reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He reported that he required the use of a cane, but that the cane was for his diabetic neuropathy. 

On physical examination, pain was found bilaterally with any motion of the ankles.  And there was objective evidence of tenderness bilaterally over all the metatarsals.  There was no evidence of swelling, instability, weakness, or abnormal weight bearing, bilaterally.  The Veteran's gait was antalgic and he required the use of a cane.  The examiner diagnosed DJD of the feet, bilaterally, and noted that his foot disabilities caused moderate to severe effects on the Veteran's daily activities.

The Veteran was afforded another VA examination in June 2010.  He reported pain, swelling, redness, and stiffness bilaterally that occurred while walking, standing, and at rest. He reported additional symptoms of fatigability, weakness, and lack of endurance bilaterally that occurred while standing and walking.  He endorsed flare-ups that occurred at least weekly and lasted 1 to 2 days and stated that flare-ups caused severe limitation of motion or other functional impairment.  He reported that he was unable to stand for more than a few moments, that he was not able to walk at all, and that he required a wheelchair.  The Veteran was noted to have diabetic neuropathy.

On physical examination, there was evidence of painful motion, swelling, tenderness, and weakness bilaterally.  There was no evidence of instability or abnormal weight-bearing bilaterally.  Evidence of pain included pain with all motion of the feet and toes bilaterally.  Evidence of weakness included the inability to bear weight bilaterally and weakness with toe raises in the left foot only.  On X-ray of the right foot, generalized osteopenia and mild degenerative changes involving the interphalangeal and metatarsophalangeal joints was noted.  X-ray of the left foot revealed generalized osteopenia, varying degrees of degenerative changes involving the skeletal structure, and a small plantar calcaneal spur.  The examiner diagnosed DJD bilaterally, which caused severe to moderate effects on his activities of daily living.  The examiner also specifically noted that the symptoms of pain and weakness to the toes and feet bilaterally were caused by the DJD and the Veteran's service-connected left and right foot disabilities and the symptoms of burning, weakness of the lower extremities, and numbness were caused by the Veteran's non-service-connected diabetic neuropathy.

A November 2011 VA examination again revealed moderate pain in his bilateral lower extremities.  The Veteran reported that he had been in a wheelchair since 2008, and that he required the use of the wheelchair constantly.  Physical examination revealed bilateral foot drop, evidence of bilateral weak foot, and atrophy of the calf muscles bilaterally.  Diagnostic testing showed degenerative and traumatic arthritis in multiple joints, bilaterally.

In October 2012, the Veteran's claims file was reviewed by a VA examiner for the purpose of providing a medical opinion as to whether the Veteran's left and right foot disabilities were of a severe enough nature, that his balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  After a thorough review of the claims file, the VA examiner opined that due to the Veteran's advanced age and various medical conditions, to include bilateral weakness in his lower extremities, he would not be able to ambulate well at all with an amputation and prosthesis. 

Also of record are VA treatment records that show the Veteran receives relatively regular care at the VA Medical Center for his various medical conditions.  The VA treatment records document some complaints of bilateral lower extremity weakness and frequently note the diagnoses associated with his service-connected left and right foot disabilities, including bilateral weak foot, bilateral foot drop, and atrophy of the calf muscles. 

As already discussed, the Court found the above-described evidence to be inadequate to answer the question of whether the Veteran's "actual remaining function (whatever it is) could be accomplished equally well by an amputation stump with prosthesis."  December 2013 JMR.  The Board, though, must evaluate the more recent evidence in light of the entire record.  38 C.F.R. § 4.2.  In addition, the Board has determined that remand for further clarification of the opinion would be inappropriate because the Veteran waived his right to further assistance and has expressed a preference for a decision on the currently available evidence.

The Board notes, first, that all of the VA examiners who have offered an opinion regarding whether the Veteran's actual remaining function could be accomplished equally well by an amputation stump with prosthesis have provided a negative opinion.  See May 2014 VA Examination; October 2012 VA Addendum Opinion; November 2011 VA Examination (same examiner as October 2012).  Because the Court found the rationale of the October 2012 opinion to be inadequate, the Board will assign it no probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-304 (describing factors to be considered in assigning probative weight to medical opinions).  However, the fact remains that no medical professional has provided a favorable opinion on loss of use.

The Court concluded that the November 2011 VA examiner's finding that the Veteran could not work because he was "unable to ambulate" undermined his October 2012 opinion that amputation with prosthesis would not serve the Veteran equally well because he would not be able to ambulate well at all with amputation and prosthesis.  December 2013 JMR at pp. 3-4.  The Board is bound by this determination.  However, although the findings of an inability to ambulate, taken literally, are inconsistent with a determination that amputation and prosthesis would further limit ambulation, the Board declines to assume a qualified VA physician provided an obviously incoherent opinion.  Rather, the Board finds, as the Court determined, that the rationale offered was inadequate, but that the findings of the qualified medical professional after a thorough examination provided are not inconsistent, particularly when viewed in the context of the entire record.  An inability to ambulate that prevents physical labor on a farm does not necessarily entail a complete inability to walk, including, for example, the limited standing, balance, and propulsion necessary to transfer from a wheelchair to the shower or a bed.

There is evidence in the record that, not long before the November 2011 report, the Veteran did ambulate.  See June 2010 VA Examination (describing symptoms as present "while walking"); April 2009 VA Examination ("Unable to walk more than [a] few yards."); June 2008 VA Examination (documenting ambulation that was primarily limited during flare-ups and use of a cane while ambulating); see also November 2011 VA Examination (noting "In W/C 99% of the time" which is consistent with a finding of inability to ambulate to do farm work, but is also consistent with an ability to stand, balance, and propel sufficiently to transfer from the wheelchair to a bed, shower, toilet, etc.).  The medical evidence, particularly imaging studies, also indicates that the underlying pathology had not significantly worsened to indicate complete inability to ambulate due to the service-connected bilateral foot disabilities.  See May 2014 VA Examination (review of imaging studies); see also November 2011 VA Examination (noting imaging studies revealed minor abnormalities or abnormalities previously identified).  Moreover, the June 2010 VA examination report specifically noted that "pain and weakness to toes and feet [are] related to [the prior service-connected foot] injury", while "burning, weakness of lower [extremities] and numbness [are related to] diabetes."  The Board finds these statements imply that the service-connected foot disabilities primarily affected the feet and toes, which would affect but not absolutely prevent ambulation, whereas non-service-connected disabilities further eroded the ability to ambulate.  See, e.g., June 2014 VA Addendum Opinion (reaching this conclusion).  

Again, although these statements in the November 2011 and prior VA examinations do not constitute, under controlling legal authority, an adequate rationale even when combined with the October 2012 addendum opinion, they do provide some indication that there is medically coherent reasoning underlying the October 2012 opinion.  In any case, the Board finds that the November 2011 examination and other medical evidence of record provide solid factual support for the May 2014 VA examiner's opinions.  Nieves-Rodriguez, 22 Vet. App. at 304.

In making this finding, the Board notes too that the requirement of a rationale is, in large part, to permit the Board to compare differing opinions.  Nieves-Rodriguez, 22 Vet. App. at 302 (noting importance of a rationale "where the Board favors one medical opinion over another..."); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Even if the rationales of the May 2014 and June 2014 opinions are not ideally explained, there are no competent, contrary opinions in this case.  The medical professionals who have opined on the issue have all agreed that the Veteran retains some function in his bilateral lower extremities (including some amount of balance and/or propulsion) that is superior to the function he would have after amputation and fixation with a prosthesis.  Further, as discussed at length in the Duty to Notify and Assist section above, the Veteran has declined further development of the record, to include obtaining any further clarification of the opinions of record.

The Board notes that there are some indications in the record that could be read to suggest that the Veteran retains no function in his feet.  See, e.g., June 2010 VA Examination ("Gait:  Unable to bear weight.").  The greater weight of the medical evidence, including findings by the same physician, establishes that the Veteran can stand, i.e. bear weight, for short periods of time.  See, e.g., June 2010 VA Examination (identifying symptoms "while standing, while walking, at rest"; "Unable to stand for more than a few minutes"); see also May 2014 VA Examination ("Unable to stand for more than a few minutes to transfer").  Moreover, the greater weight of the evidence establishes that some of the Veteran's functional limitations are due to non-service-connected disabilities of the lower extremities.  See, e.g., June 2014 VA Addendum Opinion; June 2010 VA Examination.  For these reasons, the Board finds that the evidence is firmly against concluding either that the Veteran retains no function in his feet due to his service-connected disabilities or that the Veteran would be equally served by amputation and fixation with a prosthesis.

After review and consideration of all of the evidence of record, for all the reasons discussed above, the Board concludes that the May 2014 and June 2014 opinions of the VA examiner are entitled to significant probative weight.  The only other competent opinions are in agreement with the May 2014 examiner's conclusions.  Thus, the greater weight of the evidence is against finding that the Veteran's symptoms and functional limitations, with respect to either foot or both in combination, meet the criteria for "loss of use of a foot" as that term is defined and used in the applicable regulations.  38 C.F.R. §§ 3.350(a)(2) and 4.63.

In reaching this conclusion, the Board has considered and rejected the Veteran's claim that an inability to ambulate constitutes, as a matter of law, "loss of use of a foot" under sections 3.350 and 4.63.  While ambulation is one function of the foot, the ability to stand and transfer weight are others.  38 C.F.R. § 4.63 ("balance and propulsion, etc."); accord Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  In making this statement, the Board has not concluded that the Veteran must meet all of the criteria for a higher rating, rather the Board acknowledges that his level of disability need only "more nearly approximate" the criteria for a higher evaluation.  38 C.F.R. § 4.7.  But the Board finds an inability to ambulate does not, as a matter of law, meet or more nearly approximate the criteria for a rating based on "loss of use of a foot."  Additionally, the Board finds, on the record currently before it, that the Veteran's functional limitations do not more nearly approximate that criteria in this case.

These findings are buttressed by the fact that the Veteran's inability to ambulate, although a significant limitation, is not due solely to his service-connected disabilities.  See June 2014 VA Addendum Opinion.  In addition, his ability to stand and transfer out of his wheelchair without mechanical or other assistance (along with the strength and balance necessarily implied by these abilities) would be lost if he underwent amputation and was fitted with suitable prosthetics.  May 2014 VA Examination.  The Board finds that these functional losses would be quite significant and, so, the unanimous medical opinions of record concluding that the Veteran would not be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance are well-supported by the medical record and by sound reasoning.

The Board also acknowledges the May 2014 examiner's finding of bilateral foot drop and atrophy of the calf muscles.  The evidence is not sufficient to attribute either of these conditions to non-service-connected conditions, although there is medical evidence suggesting as much.  Therefore, the Board will consider these symptoms to be attributable to the service-connected bilateral foot disabilities.

The Board also acknowledges that complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The Veteran has, at least implicitly, argued that the neurological findings (e.g. lack of sensation, foot drop, muscle atrophy) support a determination that the Veteran has "loss of use" of both his feet.  The Board disagrees.

The conjunctives in these regulations strongly imply that each of the organic changes must be present.  Camacho, 21 Vet. App. at 366 (use of conjunctive "and" indicates all criteria must be met).  There is no finding in the record that the Veteran has complete paralysis of any peripheral nerves of the lower extremities, generally, or of the external popliteal nerve specifically.  Moreover, although the record does establish foot drop and muscle atrophy of the calves, bilaterally, the greater weight of the evidence is firmly against finding that the Veteran has any circulatory disturbances due to his service-connected condition or that he has other "concomitants confirmatory of compete paralysis of the external popliteal nerve."  His reported loss of sensation may indicate some impairment of the nerve, or it may not.

On this record, the Board has determined that the greater weight of the evidence is against finding that the Veteran's symptoms and diagnoses meet these alternative criteria.  Again, no medical professional has opined that his external popliteal nerve is impaired at all, much less completely paralyzed.  It would be pure speculation for the Board to attribute that opinion to any of the medical professionals whose findings appear in the record.  The record otherwise is against making that finding.

The Board again notes that further development of the record, including obtaining opinions regarding the severity and nerve involved in his reported sensory impairments, will not be undertaken, because the Veteran has waived further assistance and explicitly requested a decision on the merits on the current record.  See October 2014 Correspondence from Veteran's Legal Counsel; Janssen, 15 Vet.App. at 374-76; accord Turk, 21 Vet. App. at 570-71.

To the extent the Veteran invites the Board to make its own medical determination that the Veteran has no remaining function or that none of his remaining function would be lost with amputation and prosthesis or that he has complete paralysis of the external popliteal nerve, the Board must decline.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  As already discussed, the Veteran is also not competent to make an independent medical determination regarding the difference between his level of impairment currently and his level of impairment after amputation and use of prosthesis.  See Jandreau, 492 F.3d at 1377.  So, the Board rejects the Veteran's claim that "he would be far better served" by amputations with suitable prostheses.  October 2014 Correspondence from Veteran's Legal Counsel.  The greater weight of the evidence is to the contrary.

The Board notes that the Veteran's reported pain, weakness, numbness, and fatigability on motion has been accounted for by various VA examinations of record.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent for the functional impairment of the Veteran's left and right foot disabilities under DC 5284 or any of the other diagnostic codes relating to disabilities of the feet found in DCs 5276-84.

The evidence is not in equipoise, but is affirmatively against the Veteran's claim.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under any of DCs 5110, 5167, or 5284.

Consideration of SMC

The Board notes that in the June 2011 JMR, it was found that the Board erred in not discussing whether the Veteran was entitled to Special Monthly Compensation (SMC) based on loss of use of his feet.  However, according to 38 C.F.R. § 3.350, entitlement to SMC, a benefit payable in addition to the basic rate of compensation payable for the degree of disability, is only triggered once the Veteran has been found to have anatomical loss or loss of use of one or both feet.  In this case, the Board has found that the Veteran's service-connected foot disabilities have not resulted in loss of use.  Therefore, entitlement to SMC for loss of use of one or both feet is not allowable by law.

Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to bilateral foot disabilities, the VA examinations expressly addressed each of the symptoms expressly contemplated by the schedular criteria (e.g., pain, weakness, weight-bearing, sensory disturbances, functional limitations, and a comparison of functional limitations with and without amputation).  The Veteran has complained of symptoms and functional limitations including weakness, pain, numbness, inability to ambulate, and difficulty standing.  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 30 percent ratings for each foot under DC 5284.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.

Although the diagnostic codes applicable in this case allow for higher ratings for foot injuries (to include loss of use of the foot), the Board fully explained why the higher ratings were not warranted.  The Veteran's primary contention has been that his bilateral foot disabilities are sufficiently severe to constitute "loss of use" of his feet, the criteria for the next higher schedular rating for foot disabilities.  The Board thoroughly evaluated the evidence and concluded, after extensive analysis, that the Veteran did not meet the criteria for "loss of use" as that term is defined in the regulations.  

The Veteran has also suggested, via his highlighting and his statements to the May 2014 VA examiner, that his sensory impairments make him more susceptible to cuts, bruises, and other minor injuries of his lower extremities and the complications that follow.  The Board finds that the medical record does not indicate that the Veteran has, in fact, suffered significant injuries or medical complications due to lack of sensation in his feet.  No VA examiners have noted the presence of cuts, bruises, or the like and his available treatment records also do not reveal complaints of complications or additional functional limitations due to such injuries.

The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected bilateral foot disabilities.

The Veteran is service-connected for multiple conditions affecting his feet.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is now 60 percent, including two 30 percent ratings due to involvement of both lower extremities and a bilateral factor of 6 percent.  See 38 C.F.R. §§ 4.25 and 4.26.  The Veteran has also been awarded a total disability rating based on individual employability (TDIU) for the entire period on appeal.  The assigned schedular ratings adequately and reasonably described the Veteran's level of disability due to his service-connected conditions. 

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected bilateral foot disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease is denied.
 
Entitlement to a disability rating in excess of 30 percent for fracture residuals of the second, third, and fourth metatarsals of the right foot, status post ORIF of the third and fourth metatarsals, with degenerative joint disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


